PATTERSON, Judge.
The appellant, Paula Vaughn, appeals from an adjudication of delinquency. Vaughn was found to have committed the offense of assault in the first degree as charged in the petition. As a result of the juvenile court’s adjudging her to be a delinquent child, Vaughn was placed in the care and control of the Alabama Department of Youth Services.
On appeal, Vaughn raises the sole contention that a material and fatal variance existed between the petition’s allegations and the proof. Although we recognize the principles of Scott v. State, 374 So.2d 316 (Ala.1979), as cited in the exemplary brief of appellant’s counsel, we find that this case is different from Scott, in that in this case this issue is not before us, for the contention was not raised in the juvenile court. Even though the State failed to argue that the issue was not preserved for our review, we have thoroughly searched the record and find no objection to the sufficiency of the evidence or to a fatal variance. Appellate review is limited to matters on which rulings are invoked in the juvenile court. Burttram v. State, 448 So.2d 497, 499 (Ala.Cr.App.1984). Accordingly, the judgment of the juvenile court is affirmed.
AFFIRMED.
TYSON and TAYLOR, JJ., concur.
BOWEN, P.J., and McMILLAN, J., dissent.